      Case 1:21-cv-04738-DLC Document 22 Filed 08/16/21 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 NITETEK LICENSING LLC,                  :
                                         :
                     Plaintiff,          :            21cv4738 (DLC)
                                         :
                -v-                      :                 ORDER
                                         :
 EVBOX NORTH AMERICA INC.,               :
                                         :
                     Defendant.          :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     The plaintiff in this action has repeatedly failed to

comply with the Court’s scheduling orders.       An Order of July 7,

2021 required the plaintiff to file an amended complaint or

respond to the defendant’s motion to dismiss by July 27, 2021;

the plaintiff did neither by the deadline.       On August 4,

plaintiff’s counsel David deBruin -- who had not previously

appeared on behalf of the plaintiff, is not admitted to practice

in the United States District Court for the Southern District of

New York, and had not moved for admission pro hac vice -–

requested an extension of the deadline to file an amended

complaint to August 10, claiming that local counsel had not made

him aware of the Court’s scheduling order.       In an Order of

August 4, deBruin’s request to extend the deadline was granted,

but the Court required deBruin to apply for admission pro hac

vice by August 10 and to retain alternate local counsel by that
        Case 1:21-cv-04738-DLC Document 22 Filed 08/16/21 Page 2 of 3



date.   Plaintiff’s counsel did not request an extension of the

deadline and does not appear to have complied with the

requirements of the August 4 Order.

     On August 13, a member of this Court’s chambers staff

contacted deBruin to inquire about his intent to comply with the

requirements of the Court’s scheduling orders.          Later that day,

deBruin filed a letter on ECF in which he claimed that he could

not move for admission pro hac vice because he had not received

certificates of good standing from the other courts in which he

is admitted.    The letter did not explain what steps deBruin had

taken to comply with the other requirements of the August 4

Order, nor did it explain why he failed to timely request an

extension of the deadlines prescribed by the August 4 Order.

The letter also reported that the parties have reached a

settlement agreement in principle, and that they will request a

stay of all pending deadlines to allow for completion of the

settlement agreement.      Accordingly, it is hereby

     ORDERED that deBruin shall file by August 18 a letter

explaining what, if any, steps were taken on or before August 10

to comply with the August 4 Order.

     IT IS FURTHER ORDERED that, to the extent he has not

already done so, deBruin shall forthwith apply for pro hac vice

admission and arrange for alternate local counsel to file a

notice of appearance on behalf of the plaintiff.


                                      2
         Case 1:21-cv-04738-DLC Document 22 Filed 08/16/21 Page 3 of 3



     IT IS FURTHER ORDERED that, by August 18, the plaintiff

shall file either an amended complaint or a joint stipulation

requesting a stay of all deadlines nunc pro tunc.

     IT IS FURTHER ORDERED that the plaintiff’s failure to

timely comply with the requirements of this Order may result in

the imposition of sanctions on plaintiff or plaintiff’s counsel.

Dated:       New York, New York
             August 16, 2021


                                    ____________________________
                                             DENISE COTE
                                    United States District Judge




                                       3
